Motion for an enlargement of time granted only insofar as to extend the time for appellant to procure the record on appeal and appellant’s points to be served and filed on or before October 26, 1962, with notice of argument for the November 1962 Term of this court. Respondents’ points are to be served and filed on or *799before November 9, 1962. Reply points, if any, are to be served and filed on or before November 14, 1962. The order of this court entered on the 2nd day of October, 1962 is modified accordingly. Concur — Botein, P. J., Breitel, Valente, McNally and Eager, JJ.